Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Trevor Mohammed appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mohammed v. Daniels, No. 5:13-ct-03077-FL, 2016 WL 4544017 (E.D.N.C. Aug. 31, 2016). We also deny Mohammed’s motion to assign counsel. We dispense with oral argument because the facts and legal con*348tentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED